Citation Nr: 1017700	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-13 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for insomnia/sleep 
disorder.

2.  Entitlement to an increased disability rating for 
service-connected irritable bowel syndrome, currently 
evaluated 10 percent disabling.

3.  Entitlement to service connection for residuals of breast 
reduction surgery.

4.  Entitlement to service connection for cervical 
radiculitis/myalgia, claimed as due to an undiagnosed 
illness.

5.  Entitlement to service connection for temporomandibular 
joint dysfunction (TMJ), claimed as due to an undiagnosed 
illness.

6.  Entitlement to service connection for costochondritis, 
claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for fibromyalgia, 
claimed as due to an undiagnosed illness.

8.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as due to an undiagnosed illness.

9.  Entitlement to service connection for restless leg 
syndrome, claimed as due to an undiagnosed illness.

10.  Entitlement to service connection for migraine 
headaches, claimed as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from February 1994 to September 1997.  Service in 
Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which granted service connection for 
irritable bowel syndrome, assigning a 10 percent disability 
rating, and denied the Veteran's other service connection 
claims.  During the course of the appeal, the Veteran moved 
to Florida; original jurisdiction now resides in the St. 
Petersburg, Florida RO.

In March 2009, the Veteran presented sworn testimony during a 
personal hearing in St. Petersburg, Florida, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's VA 
claims folder.  Several days after the March 2009 hearing, 
the Veteran submitted additional evidence directly to the 
Board.  At that time, the Veteran also submitted a written 
waiver of local consideration of this evidence.  This waiver 
is contained in the VA claims folder.  See 38 C.F.R. §§ 19.9, 
20.1304(c) (2009). 

The issues of entitlement to an increased rating for service-
connected irritable bowel syndrome and entitlement to service 
connection for residuals of breast reduction surgery, 
cervical radiculitis/myalgia, TMJ, costochondritis, 
fibromyalgia, chronic fatigue syndrome, restless leg 
syndrome, and migraine headaches are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Veteran will be notified if further action on her part is 
required.

Issues not currently on appeal

The June 2004 rating decision also granted service connection 
for adjustment disorder with depressed mood, assigning a 30 
percent evaluation, and granted service connection for 
plantar fasciitis, assigning a 10 percent evaluation.  
Additionally, the June 2004 rating decision denied service 
connection for gastroesophageal reflux disease, orthostatic 
hypotension, chronic sinusitis, and lumbago.  The June 2004 
rating decision further denied the Veteran entitlement to a 
nonservice-connected pension.  In her June 2004 notice of 
disagreement, the Veteran expressed disagreement with the 
disability ratings assigned to the service-connected 
adjustment disorder with depressed mood and plantar 
fasciitis.  The Veteran also expressed disagreement with the 
denials of service connection.  Each of these issues was 
addressed in the January 2006 statement of the case (SOC).  
The Veteran filed a substantive appeal in March 2006; 
however, she specifically indicated her intent to appeal only 
the issues of entitlement to an increased disability rating 
for irritable bowel syndrome and entitlement to service 
connection for insomnia/sleep disorder, residuals of breast 
reduction surgery, cervical radiculitis/myofasciitis, TMJ, 
costochondritis, fibromyalgia, chronic fatigue syndrome, 
restless leg syndrome, and migraine headaches.  She did not 
refer to the other issues addressed in the January 2006 
statement of the case.  An appeal as to the issues of 
entitlement to increased ratings for service-connected 
adjustment disorder with depressed mood and plantar 
fasciitis, as well as, entitlement to service connection for 
gastroesophageal reflux disease, orthostatic hypotension, 
chronic sinusitis, and lumbago has therefore not been 
perfected.   See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.202 (2009) [if the SOC addressed multiple issues, the 
substantive appeal must either indicate that all issues are 
being appealed or it must specifically identify the issues 
being appealed].  Accordingly, said issues are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a SOC is 
issued by VA].

Additionally, in a May 2008 rating decision, the RO increased 
the rating assigned to the service-connected depressive 
disorder to 100 percent, effective January 28, 2008.  The May 
2008 rating decision also declined to reopen the Veteran's 
previously denied claim of entitlement to service connection 
for postural orthostatic tachycardia syndrome.  To the 
Board's knowledge, the Veteran did not disagree with that 
decision.  Those issues are therefore not in appellate status 
and they will be discussed no further herein.




FINDING OF FACT

On March 10, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
Veteran's representative that a withdrawal of the Veteran's 
appeal as to the insomnia/sleep disorder claim was requested.

CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal by 
the Veteran, through her representative, as to the issue of 
entitlement to service connection for insomnia/sleep disorder 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for insomnia/sleep 
disorder.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. § 
20.202 (2009).  Withdrawal may be made by the appellant or by 
her authorized representative.  See 38 C.F.R. § 20.204 
(2009).

At the March 2009 RO hearing, the Veteran expressed her 
intent to withdraw her appeal as to the issue of entitlement 
to service connection for insomnia/sleep disorder.  The 
Veteran, through her representative, also submitted a signed 
statement to that effect which was received on March 10, 
2009.  See 38 C.F.R. 
§ 20.204 (2009).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The Veteran has withdrawn her 
appeal as to the issue of entitlement to service connection 
for insomnia/sleep disorder.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to that issue.  Accordingly, the Board does 
not have jurisdiction to review the issue of entitlement to 
service connection for insomnia/sleep disorder and the appeal 
is therefore dismissed.


ORDER

The Veteran's appeal as to the issue of entitlement to 
service connection for insomnia/sleep disorder is dismissed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the 
Veteran's remaining claims on appeal must be remanded for 
further development.

Reasons for remand

2.  Entitlement to an increased disability rating for 
service-connected irritable bowel syndrome, currently 
evaluated 10 percent disabling.

The Veteran was last afforded a VA examination as to her 
service-connected irritable bowel sydrome in September 2004.  
The Veteran has specifically contended that her irritable 
bowel symptomatology has worsened since that time.  See the 
March 2009 Board hearing transcript, pg. 5.  Moreover, in 
July 2007, the Veteran had a gastrointestinal pacemaker 
installed to address her symptoms.  See the Georgetown 
University Hospital treatment records dated July 2007.  

Accordingly, the Board finds that a contemporaneous VA 
medical examination is warranted.  See Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990) [VA's duty to assist includes the 
conduct of a contemporaneous medical examination, in 
particular where it is contended that a service-connected 
disability has become worse]; see also Snuffer v. Gober, 10 
Vet. App. 400 (1997) [a Veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination].

3.  Entitlement to service connection for residuals of breast 
reduction surgery.

The Veteran asserts entitlement to service connection for 
residuals of an in-service breast reduction surgery.  
Specifically, the Veteran contends that she experiences pain 
at the site of the scars from her breast reduction surgery.  
See the March 2009 Board hearing transcript, pgs. 35-36.  

Service treatment records demonstrate that the Veteran 
received a breast reduction during her active military 
service.  See the service treatment record dated June 1997.  
In a September 2004 examination report, a VA examiner noted 
that the right breast showed "a healed reduction incision" 
and the left breast showed "a healed reduction incision with 
nipple incision at the right edge of the incision."  The VA 
examiner did not document whether the Veteran experienced any 
specific residuals of the breast reduction surgery and failed 
to note the characteristics of the documented scars including 
size, stability, painfulness, etc...  Accordingly, a new VA 
examination is required to address the issue of current 
disability.

4.  Entitlement to service connection for cervical 
radiculitis/myalgia, to include as due to an undiagnosed 
illness.

5.  Entitlement to service connection for TMJ, to include as 
due to an undiagnosed illness.

6.  Entitlement to service connection for costochondritis, as 
due to an undiagnosed illness.

7.  Entitlement to service connection for fibromyalgia, as 
due to an undiagnosed illness.

8.  Entitlement to service connection for chronic fatigue 
syndrome, as due to an undiagnosed illness.

9.  Entitlement to service connection for restless leg 
syndrome, as due to an undiagnosed illness.

10.  Entitlement to service connection for migraine 
headaches, as due to an undiagnosed illness.

The Veteran seeks service connection for cervical 
radiculitis/myalgia, TMJ, costochondritis, fibromyalgia, 
chronic fatigue syndrome, restless leg syndrome, and migraine 
headaches, claiming that these conditions are symptoms of a 
qualifying chronic disability under the provisions of 38 
C.F.R. § 3.317 (2009).  The evidence of record shows that the 
Veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War.  

Relevant laws and regulations provide that compensation may 
be paid to a Persian Gulf veteran who exhibits objective 
indications of chronic disability due to undiagnosed 
illnesses or combination of undiagnosed illnesses.  See 38 
U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2009); 71 Fed. Reg. 
242, 75,669-72 
(Dec. 18, 2006).  Service connection may be granted when the 
evidence establishes:  (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active duty in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more before December 31, 2011; and 
(4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Id.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. 
§ 1117 is a chronic disability resulting from (A) an 
undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C) any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (d) warrants a presumption of service connection.  
See 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) (2009).

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2009).  The undiagnosed 
illness must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  See 38 C.F.R. § 3.317(a)(1)(i) (2009).  A chronic 
disability for purposes of 38 U.S.C.A. § 1117 is one that has 
existed for 6 months or more, including disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period.  

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

The Board recognizes that VA and private treatment records 
document diagnoses of cervical myalgia, TMJ, fibromyalgia, 
chronic fatigue syndrome, costochondritis, restless leg 
syndrome, and migraine headaches.  Multiple VA and private 
doctors have documented the Veteran's overlapping 
symptomatology associated with some or all of these 
disabilities.  Most notably, a December 2002 treatment 
summary from Walter Reed Army Medical Center documented the 
Veteran's numerous physical symptoms and indicated that, 
"[t]he patient has multiple persistent physical symptoms 
with onset after deployed service.  To varying degrees, the 
patient's many physical symptoms and signs are of unknown 
etiology after extensive and thorough medical evaluations, 
and we cannot exclude the possibility that one or all of them 
may be caused by service in Saudi Arabia."  

Other physicians have also opined on the etiology of the 
Veteran's claimed disabilities.  In a treatment note dated 
October 2001, Dr. J.H.B. attributed the Veteran's cervical 
myalgia to a gym class injury prior to her military service.  
A November 2004 VA examiner diagnosed the Veteran with 
migraine headaches, restless leg syndrome, and chronic neck 
pain and opined that some of the chronic neck pain, "may be 
related to chronic fatigue syndrome and/or TMJ."  A 
September 2004 VA examiner indicated that the Veteran's 
fatigue was secondary to her depression.  A September 2006 VA 
examiner attributed the Veteran's jaw, neck, and ear pain to 
TMJ, but did not indicate whether such pain was part of any 
chronic underlying etiology.  Another September 2006 VA 
examiner documented the Veteran's report of fatigue onset in 
1995 and further stated that the Veteran fulfills the 
criteria for chronic fatigue syndrome.  In a VA treatment 
record dated December 2007, the Veteran's treating physician 
implied that the Veteran's fibromyalgia might have been 
caused by chlamydia pneumonia.  

Accordingly, a clear etiology as to the Veteran's claimed 
disabilities has not been identified.  As such, this case 
presents certain medical questions which cannot be answered 
by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  
Therefore, the Board finds that the duty to assist in this 
case necessitates a VA medical opinion, in order to provide 
an overview of what appears to be a very complicated medical 
picture in order to determine the current nature and etiology 
of the Veteran's claimed disabilities.  See 38 C.F.R. § 3.159 
(2009).  

Accordingly, the case is REMANDED for the following action:

1.	VBA should contact the Veteran through 
her representative and request that she 
identify any outstanding relevant 
medical examination and treatment 
records pertaining to the claims 
currently on appeal.  VBA should take 
appropriate steps to secure current VA 
treatment records as well as any 
relevant medical records identified by 
the Veteran and associate them with the 
VA claims folder.

2.	VBA must schedule the Veteran for a VA 
examination in order to determine the 
current severity of her service-
connected irritable bowel syndrome.  
The examiner should thoroughly describe 
the Veteran's symptoms including the 
frequency and constancy of her 
abdominal distress.  A report of the 
examination should be prepared and 
associated with the Veteran's VA claims 
folder.  

3.	VBA should make arrangements for 
the Veteran to be examined by an 
appropriate specialist for the 
purpose of addressing the existence 
and etiology of the Veteran's 
claimed residuals of breast 
reduction surgery.  The examiner 
should first provide an opinion, 
with supporting rationale, as to 
whether the Veteran suffers from 
current residuals of her in-service 
breast reduction surgery.  If any 
such disabilities are determined to 
exist, the examiner should also 
indicate whether it is at least as 
likely as not (i.e., a 50/50 
probability) that the Veteran's 
claimed residuals are due to her 
in-service breast reduction.  The 
examiner should specifically report 
all characteristics of any scars 
resulting from the in-service 
breast reduction and include 
findings as to size, pain, 
stability, etc...  The report of the 
examination should be associated 
with the Veteran's VA claims 
folder.

4.	VBA should arrange for a physician with 
appropriate expertise to review the 
Veteran's VA claims folder and provide 
an opinion as to the following 
questions:

(a).  Is it at least as likely as not 
that the Veteran has objective evidence 
of cervical radiculitis/myalgia, TMJ, 
costochondritis, fibromyalgia, chronic 
fatigue syndrome, restless leg 
syndrome, and migraine headaches?  If 
so, are any such disabilities 
attributable to a known clinical 
diagnosis?

(b).  As to each disability associated 
with a known clinical diagnosis, is it 
at least as likely as not that it was 
caused or aggravated by military 
service?

(c).  As to each symptom that cannot be 
associated with a known clinical 
diagnosis, specify whether the Veteran 
has objective indications of a chronic 
disability resulting from an 
undiagnosed illness and/or a medically 
unexplained chronic multisymptom 
illness, as established by history, 
physical examination, and laboratory 
tests, that have either (1) existed for 
6 months or more, or (2) exhibited 
intermittent episodes of improvement 
and worsening over a 6-month period.

If further specialty studies are 
necessary they must be conducted.

The report of the examination should be 
associated with the Veteran's VA claims 
folder.  Rationale for all opinions 
should be provided.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, such 
should be stated with supporting 
rationale.

5.	After undertaking any additional 
development which it deems 
necessary, VBA should then 
readjudicate the Veteran's claims.  
If the benefits sought on appeal 
remain denied, VBA should provide 
the Veteran and her representative 
with a supplemental statement of 
the case and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


